Campbell, J.,
delivered, the opinion of the court.
Sects. 1070, 1071 and 1264 of the Code apply to decrees in proceedings to confirm tax titles under § 1753 of the Code. He who brings himself within those sections is entitled to defend in any mode of which he might have availed if he had appeared on the return day of the notice, and it was proper to allow him to make his answer a cross-bill. Code, § 1030. As the decree was not final, and the cause was to be heard anew on its merits, as to the applicant for a hearing anew it was a pending suit, and subject to the right of the complainant in the original bill to dismiss it, as he might have done, if a decree had not been made. The dismissal of the original bill carried with it the cross-bill. Ladner v. Ogden, 31 Miss. 332; Thomason v. Neeley, 50 Miss. 310; Jacks v. Bridewell, 51 Miss. 881. We have no such statute as Arkansas has, and the cases cited from the reports of that State do not apply.

Decree on the cross-bill reversed, and cross-bill dismissed.